     Case 5:21-cv-00246-CJC-JDE Document 6 Filed 04/22/21 Page 1 of 1 Page ID #:49




 1
 2                                                              JS-6
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                              EASTERN DIVISION
11   RICHARD LEE THOMAS,                  )   No. 5:21-cv-00246-CJC (JDE)
                                          )
                 Petitioner,              )
12                                        )
     v.                                       JUDGMENT
13                                        )
     PEOPLE OF THE STATE OF               )
14   CALIFORNIA,                          )
                                          )
                                          )
15                    Respondent.         )
                                          )
16                                        )
                                          )
17
18
           Pursuant to the Order Summarily Dismissing Action,
19
           IT IS ADJUDGED that the action is dismissed without prejudice.
20
21
22   Dated: April 22, 2021
23
24
25
26                                            ______________________________
                                              CORMAC J. CARNEY
27                                            United States District Judge
28
